Citation Nr: 1807163	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for the period prior to December 3, 2014, and in excess of 20 percent thereafter, for a herniated nucleus pulposus L5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2017, a hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination. Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  However, when a veteran claims a disability is worse than when previously rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a more current examination. Id. at 182.  

The Veteran underwent VA examinations in July 2011, February 2010 and December 2009.  VA treatment records in the claims file indicate that the Veteran was last seen at a VA facility for his back condition in September 2015; however, these treatment records do not contain sufficient information to evaluate the severity of the Veteran's condition. See March 2017 CAPRI, p, 48.  The Veteran has attested to a worsening of his back condition. See December 2017 Hearing Transcript, p. 7.  In light of the Veteran's December 2017 statement and the lack of sufficient contemporaneous medical records, the Board finds that a new VA examination with an opinion is necessary.

Ongoing VA medical records should also be obtained. See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records and associate them with the claims file or virtual records.

2. After all updated treatment records have been associated with the claims file, schedule the Veteran for a VA examination to assess the current severity of the Veteran's herniated nucleus pulposus L5.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's back disability under the rating criteria.  In particular, the examiner should provide range of motion test results (in degrees) for the Veteran's back on active motion, passive motion, weight-bearing, and nonweight-bearing.

The examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  The examiner should specifically indicate whether the Veteran experiences any limitation of motion that is specifically attributable to pain and at what point during the range of motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is asked to describe whether pain significantly limits functional ability during flares and, if so, the examiner must estimate the range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated. If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




